DETAILED ACTION
This office action is in response to applicant’s filing dated February 9, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 
Status of Claims
Claim(s) 1-3, 11-15, and 18-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 9, 2022.  Claim(s) 4-10, 16, 17, and 21-23 were previously canceled.
Applicants elected without traverse Group I, drawn to a method of treating a solid tumor cancer patient comprising administering to a patient in need of treatment 4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)- 6-oxo-7H-pyrido[2,3-d] [3 ]benzazepin-7-yl] amino ]-1-methyl-2-oxoethyl]butanamide as the elected invention and leiomyosarcoma as the elected solid tumor species and prednisone as the elected corticosteroid species in the reply filed on October 1, 2019.  The requirement is still deemed proper. 
Claims 1-3, 11-15, and 18-20 are presently under examination as they relate to the elected species: leiomyosarcoma and prednisone.

Priority
The present application is a national stage entry of PCT/US2017/048308 filed on August 24, 2017, which claims benefit of US Provisional Application No. 62/381,911 filed on August 31, 2016.  The effective filing date of the instant application is August 31, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-15, and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action).
While the examination has not been expanded beyond the elected species: leiomyosarcoma (as the solid tumor species), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being taught by the prior art with regard to the broader genus of “solid tumor”.
Hipskind teaches a method of treating a cancer which is T-cell acute lymphoblastic leukemia, breast cancer, ovarian cancer, or medulloblastoma  comprising administering to a patient in need thereof a therapeutically effective amount of (claims 6 and 8) a compound of the structure: 

    PNG
    media_image1.png
    439
    653
    media_image1.png
    Greyscale

Compound 1 is equivalent to the instantly claimed compound, 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide.  Moreover, Hipskind teaches Compound 1 is a notch signaling inhibitor (page  2, lines 4-10) and Compound 1 inhibits NIICD (NOTCH 1 intracellular domain) signaling peptide generation by inhibiting γ-secretase activity.  Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof are in the range of 0.1 to 200 mg/patient/day. Preferred dosages are anticipated to be in the range of 1 to 175 mg/patient/day. Most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day; the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind teaches a method of treating a solid tumor, including breast cancer, ovarian cancer and medulloblastoma, comprising administering Compound 1 and a glucocorticoid.  
Hipskind does not teach the glucocorticoid is the elected, prednisone.  
However, Ferrando teaches a method for treating or ameliorating a side-effect of a NOTCH-1 inhibitor in a patient comprising administering to the patient an effective mount of a glucocorticoid ([0050] and claim 1); wherein the patient has cancer (claim 2).  Moreover, Ferrando teaches activation of NOTCH receptors has also been implicated in the pathogenesis of numerous solid tumors, including breast and ovarian carcinomas and medulloblastoma thereby supporting a possible role for GSIs (γ-secretase inhibitors) in the treatment of solid tumors [0006]; GSIs effectively inhibit the last proteolytic cleavage required for the activation of the NOTCH-1 receptor [0006], thus GSIs read on Notch inhibitor.  Thus, Ferrando suggests the use of a NOTCH-1 inhibitor for treating solid tumors.  Ferrando teaches any known or to-be-discovered glucocorticoid may be used, so long as it provides a synergistic effect when administered with a NOTCH-1 inhibitor; non-limiting examples of glucocorticoids include dexamethasone and prednisone [0041].  
Since Hipskind teaches a method of treating solid tumors, including breast cancer, ovarian cancer, and medulloblastoma with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and a glucocorticoid, and since Ferrando teaches that prednisone is a glucocorticoid, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any glucocorticoid) for another (prednisone) with an expectation of success, since the prior art establishes that both function in similar manner.

With regard to the limitation wherein a loading dose and up to 12 doses at 75 mg-100mg/dose is administered twice or three times per week for at least one week during a 28 day cycle, followed by a maintenance dose of 50 mg/dose administered three times per week, Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or hydrate thereof are in the range of 0.1 to 200 mg/patient/day. Preferred dosages are anticipated to be in the range of 1 to 175 mg/patient/day. Most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.   The exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient. Although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract). In addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.T.W.); or every third day (Q3D) may be appropriate. A dosing regimen of every other day, T.I.W. or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).
With regard to the specifically claimed amounts of Compound 1, MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts and treatment regimens of Compound 1 taught by Hipskind as a starting point for optimizing the amount and treatment regimen of Compound 1 utilized to treat a solid tumor, including breast cancer, ovarian cancer and medulloblastoma, comprising administering Compound 1 and a glucocorticoid since Hipskind teaches Compound 1 is useful for treating a solid tumor, including breast cancer, ovarian cancer and medulloblastoma, and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
With regard to the amounts of corticosteroid of claims 1, 11, and 12, Ferrando teaches because both glucocorticoids and Notchin-1 inhibitors have been used separately in clinical situations, effective amounts for their use herein may be determined by a physician [0054]; an "effective amount" or "therapeutically effective amount" of a glucocorticoid, NOTCH-1 inhibitor (such as for example a GSI), and/or an inhibitor of A(3 peptide production is that amount of each that is sufficient to effect beneficial or desired results as described herein [0054]; effective dosage forms, modes of administration, and dosage amounts of the glucocorticoid and NOTCH-1 inhibitor may be determined empirically, and making such determinations is within the -skill of the art in view of the disclosure herein; it is understood by those skilled in the art that the dosage amount will vary with the route of administration, the rate of excretion, the duration of the treatment, the identity of any other drugs being administered, the age, size, and species of mammal to be treated, and like factors well known in the arts of medicine and veterinary medicine; in general, a suitable dose of the glucocorticoid and NOTCH-1 inhibitor according to the invention will be that amount of such combination that is the lowest dose effective to produce the desired effect; the effective dose of the glucocorticoid and NOTCH-1 inhibitor may be administered as one, two, three, four, five, six or more sub-doses, administered separately at appropriate intervals throughout the day [0055].
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dosing regimen and dosing amounts of 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone for use in a method of treating a solid tumor, including breast cancer, ovarian cancer, and medulloblastoma comprising administering 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone with an expectation of success, because dosing regimen and dosage are a result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosing regimen, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the practice of the method of claims 1-3, 11-15, and 18-20 with a reasonable expectation of success.


Claims 1-3, 11-15, and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action) as applied to claims 1-3 and 10-23 above, and further in view of Pant et al (Journal of Clinical Oncology, 2012;  30(15_suppl):3008-3008).
Hipskind and Ferrando suggest all the limitations of claims 1-3, 11-15, and 18-20 (see above 103), except wherein the solid tumor cancer is the elected, leiomyosarcoma.
However, Pant teaches Notch signaling plays a critical role during stem cell self-renewal and is deregulated in multiple human cancers; the Notch pathway may be activated inappropriately by receptor mutation and overexpression as well as aberrant signals from the tumor microenvironment; LY900009 is a selective small-molecule inhibitor of gamma secretase, the enzyme that cleaves and thereby activates Notch receptors (Background); 22 patients received LY900009 across 6 dose levels: 2mg (3pts), 4mg (4pts), 8mg (3pts), 15mg (3pts), 30mg (6pts), and 60mg (3pts); two patients (10%) with leiomyosarcoma and ovarian cancer received 4 cycles of therapy (Results); LY900009 demonstrates acceptable safety and pharmacokinetics in patients with advanced cancer; pharmacodynamic endpoints show pathway inhibition at tolerable doses (Conclusions).
As such, since Hipskind and Ferrando teach a method of treating solid tumors, including ovarian cancer with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone and that  4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide is a Notch inhibitor and inhibits NIICD (NOTCH 1 intracellular domain) signaling peptide generation by inhibiting γ-secretase activity, and since Pant teaches that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating ovarian cancer taught by Hipskind and Ferrando to treat leiomyosarcoma with an expectation of success, since the prior art establishes that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma.
Response to Arguments
Applicant argues:
The pending claims recite an initial higher loading dose for at least one week, followed by a lower maintenance dose, i.e., two different dosing regimens.  However, Hipskind does not teach or suggest a dual dosing regimen that involves, inter alia, at least one week of dosing that includes two or three doses per week at 75-100 mg/dose, followed by reducing the dosing to three times per week at 50 mg/dose. Nowhere in Hipskind is there any teaching or suggestion of modifying a single dosing regimen to arrive at a dual dosing regimen, let alone the dual dosing regimen that involves the specific loading dose regimen and the specific maintenance dose regimen of the pending claims.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day; the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind explicitly teaches amounts that render the instantly claimed amounts obvious and explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).  Moreover, Hipskind explicitly teaches that the compound is preferably administered with a corticosteroid, dexamethasone.  It would have been obvious to one of ordinary skill in the art to reduce the therapeutic dose to avoid negative side effects to achieve a more optimal therapeutic benefit as suggested by Hipskind.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. 
Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Ferrando does not teach or suggest the recited dual dosing regimen or provide any motivation for modifying a single dosing regimen, such as taught in Hipskind, into the specific dual dosing regimen having the specific loading dose regimen and the specific maintenance dose regimen of the present claims of the pending claims.  In contrast, Ferrando provides teachings that would lead a person of ordinary skill in the art away from modifying the teachings in Hipskind into the recited dual dosing regimen. Not only does the teachings of Ferrando point to a single dosing regimen, but it teaches away from a dual dosing regimen that includes an initial loading dose that was intentionally increased relative to the maintenance dose, which is be administered three times per week thereafter, including potentially over the course of one or more additional 28 day cycles.  A skilled artisan, reading Ferrando, would not be motivated to modify the teachings in Hipskind into the recited dual dosing regimen that intentionally includes a higher initial dose, but would rather select "the lowest dose effective to produce the desired result" for each of its doses.  Ferrando further teaches: "The effective dose of the glucocorticoid and NOTCH-1 inhibitor (or inhibitor of Aβ peptide production), e.g., GSI combinations of the present invention may be administered as one, two, three, four, five, six or more sub-doses, administered separately at appropriate intervals throughout the day."  This teaching instructs the person of ordinary skill in the art to administer the Notch inhibitor and the glucocorticoid each at least 1 time each day, and up to 6 or more times each day. In other words, Ferrando teaches administering a Notch inhibitor and glucocorticoid at least 7 times each week and up to 42 or more times each week. This is more frequent than the 2 or 3 times per week for the recited loading dose and the 3 times per week for the recited maintenance dose.  Thus, a skilled artisan, reading Ferrando, would not be motivated to modify the teachings in Hipskind into the recited dual dosing regimen that includes administering Compound 1 two or three times per week during the loading dose and three times per week during the loading dose, but would rather select a dosing that includes administering the compound at least 7 times each week and up to 42 or more times each week. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.  In particular, Hipskind teaches the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).   Moreover, Hipskind explicitly teaches that the compound is preferably administered with a corticosteroid, dexamethasone.  The teachings of Ferrando are relied up to establish that it was known in the art to utilize a NOTCH-1 inhibitor in combination with a glucocorticoid in a method for treating solid tumors; that any known glucocorticoid may be used, so long as it provides a synergistic effect when administered with a NOTCH-1 inhibitor; non-limiting examples of glucocorticoids include dexamethasone and prednisone.  Thus, Ferrando establishes that dexamethasone and prednisone are glucocorticoids alternatively useful in a method of treating a solid tumor comprising administering a NOTCH-1 inhibitor in combination with a glucocorticoid.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any glucocorticoid) for another (prednisone) with an expectation of success, since the prior art establishes that both function in similar manner.  
As set forth above, it would have been obvious to one of ordinary skill in the art to reduce the therapeutic dose to avoid negative side effects to achieve a more optimal therapeutic benefit as suggested by Hipskind.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


	Applicant argues:
Pant teaches a phase 1 study of an oral Notch inhibitor LY900009 in patients with 
advanced cancer that involved a single dosing regimen of one of six alternative dosing levels administered three times per week, with the 30 mg dose identified as the maximum tolerable dose since the 60 mg dose involved dose-limiting toxicities to two patients.  As such, a person of ordinary skill in the art, reading Pant, would be motivated to administer a Notch inhibitor, if at all, using a single dosing regimen, as taught in Pant, and would have no reason or motivation to develop or select a dual dosing regimen, let alone one having the specific loading dose regimen and the specific maintenance dose regimen, in combination with a corticosteroid, as recited in the pending claims.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Pant are relied upon to establish that inhibition of γ-secretase activity is useful in a method of treating ovarian cancer and leiomyosarcoma.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating ovarian cancer taught by Hipskind and Ferrando to treat leiomyosarcoma with an expectation of success, since the prior art establishes that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma.



	Applicant argues:
The pending claims are non-obvious as a result of secondary considerations of non-obviousness, including clinical data demonstrating the criticality of claimed dual dosing regimen in combination with a corticosteroid, and also that such a dual dosing regimen gives rise to unexpected clinical results.  The Office was not persuaded by the secondary considerations of non-obviousness as evidenced by the Azaro publication that was submitted in the Response filed August 2, 2021 because "Azaro was published in 2020 and is not considered prior art" and, thus, "cannot be utilized to establish what was known before the effective filing date of the instant invention."  Both inventors of the present application (Karim Adnane Benhadji and Eunice Soek Mun Yuen) are also authors of the Azaro publication.  The Azaro publication demonstrated that a previous phase 1 dose escalation study of the recited Notch signaling inhibitor (also known as crenigacestat or LY3039478) established a recommended monotherapy phase 2 dose of 50 mg three times each week.  The dosing regimen recited in the pending claims was developed to ameliorate and mitigate gastrointestinal toxicities while maximizing therapeutic efficacy by combining two unique strategies: (1) a dual dosing regimen that includes an initial higher loading dose followed by a lower maintenance dose, and (2) co-administration of the initial higher dose with a corticosteroid.  The initial loading dose allows for the compound to reach an appropriate therapeutic level more rapidly than if administered only at a lower fixed dose.  The subsequent lower maintenance dose or doses can ameliorate or mitigate gastrointestinal toxicities that would otherwise occur with higher doses. Mitigating or ameliorating gastrointestinal toxicities, such as diarrhea, nausea, vomiting, mucoid enteropathy, and/or colitis, is not only beneficial to a patient's well-being, but it is also advantageous in that it may facilitate the patient receiving additional doses, and/or weeks or cycles of treatment for their cancer.  The co-administration of a corticosteroid during the initial loading dose is provided to ameliorate or mitigate gastrointestinal toxicities that may otherwise occur during administration of the higher loading dose of 75-100 mg/dose.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The examiner notes that obviousness is based on what was known at the time of the effective filing date of the instant application.  The effective filing date of the instant application is August 31, 2016.  Azaro was published in 2020 and is not considered prior art.  The disclosure of the Azaro reference cited cannot be utilized to establish what was known before the effective filing date of the instant invention.  Moreover, Hipskind teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy.  By broadest reasonable interpretation mucoid enteropathy is a species of gastrointestinal toxicity.  As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.  In particular, Hipskind teaches the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).  As set forth above, it would have been obvious to one of ordinary skill in the art to reduce the therapeutic dose to avoid negative side effects to achieve a more optimal therapeutic benefit as suggested by Hipskind.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Applicant argues:
The Azaro publication provides evidence of the non-obviousness of the pending claims by showing the criticality of the recited dosing regimen, which involves a process parameter different from that of Hipskind and which "produces a new and unexpected result which is different in kind and not merely in degree from the results of the prior art."  The results in the Azaro publication are "different in kind" because a clinical study using this unique dual dosing regimen demonstrated that a 50-100% higher dosing for the first two weeks achieved reduced gastrointestinal toxicity compared to a monotherapy, while also exhibiting a similar safety profile, achieving pharmacodynamics (PD) effects including anti- tumor activity, and also showing that the co-administered corticosteroid did not affect the pharmacokinetics (PK) of the drug that was administered at the higher loading dose and the lower maintenance dose, which is collectively an unexpected result that is different in kind and not merely in degree from what was disclosed in the Hipskind reference.  Hipskind teaches the use of monotherapies that can be adjusted, but does not include any teaching or suggestion that would specifically lead a POSITA toward the claimed dual dosing regimen having an initial loading dose of 75-100 mg per dose two or three times per week for at least one week, followed by 50 mg/dose three times per week thereafter, with co-administration of prednisone during the loading dose period, or that the unexpected results shown in the Azaro publication would have been expected. In fact, Hipskind does not provide any data on the recited dual dosing regimen, or any dual dosing regimen, alone or in combination with a corticosteroid, and does not provide any data on the gastrointestinal toxicities that may arise through its disclosed dosing regimens. Thus, the clinical data in Azaro demonstrates "a new and unexpected result which is different in kind and not merely in degree from the results of [Hipskind]" as a result of the unique dual dosing regimen in combination with a corticosteroid at the recited dosing concentrations, which is evidence of the criticality of the specific recited dosing regimen.  Further, there is an unexpected technical advantage to administering the recited compound using the recited dosing regimen, as demonstrated by the clinical data in the Azaro publication. The clinical results described in the Azaro publication provide evidence of an unexpected technical advantage to administering crenigacestat at a higher initial loading dose in combination with a corticosteroid, followed by a lower maintenance dose. It would not have been expected at the time of filing that modifying a monotherapy dosing regimen of 50 mg/dose by administering a higher loading dose of 75-100 mg/dose in combination with a corticosteroid, followed by a lower maintenance dose of 50 mg/dose, would (1) result in a similar safety profile as the monotherapy, (2) show that the corticosteroid did not affect the PK of the drug (crenigacestat), (3) achieve PD effects including anti-tumor activity, and (4) reduce gastrointestinal toxicity compared to the monotherapy despite administering a 50-100% higher loading dose over a two week period.  Based on the results, an initial loading dose of 75 mg/dose three times per week for two weeks, followed by 50 mg/dose three times per week was considered the maximum tolerable dose (MTD) for Part F1, and an initial loading dose of 100 mg/dose two times per week for two weeks, followed by 50 mg/dose three times per week was considered the maximum tolerable dose (MTD) for Part F2. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the examiner notes that obviousness is based on what was known at the time of the effective filing date of the instant application.  The effective filing date of the instant application is August 31, 2016.  Azaro was published in 2020 and is not considered prior art.  The disclosure of the Azaro reference cited cannot be utilized to establish what was known before the effective filing date of the instant invention.  Moreover, as set forth above, Hipskind teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy.  By broadest reasonable interpretation mucoid enteropathy is a species of gastrointestinal toxicity.  As set forth above, Hipskind explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).  As set forth above, it would have been obvious to one of ordinary skill in the art to reduce the therapeutic dose to avoid negative side effects to achieve a more optimal therapeutic benefit as suggested by Hipskind.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Moreover, MPEP 716.02(e) states:
[Applicant]  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference."  In a review of the Azaro reference, Azaro teaches dosing schedules utilized a crenigacestat loading dose (starting at 75 mg and escalating to 150 mg) administered TIW for Weeks 1 and 2 during Cycle 1 (Part F1) or 2 times per week (BIW) for weeks 1 and 2 during Cycle 1 (Part F2), followed by 50 mg TIW (Part F1 and Part F2) from Week 3 onwards; prednisone was coadministered for Weeks 1 and 2 in Cycle 1 only (Part F1 and Part F2).  Thus, in a review of Azaro, there appears to be no comparison to a single dose therapy.  As noted above, Azaro does not constitute prior art.  Thus, the data provided does not provide a comparison with the closest prior art.  Moreover, since the data provided in the Azaro reference does not compare to a single dosing regimen, the Examiner is unable to ascertain from the data provided that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.

Conclusion
Claims 1-3, 11-15, and 18-20 are rejected.
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628